 1 Elliot Gale (State Bar No. 263326)
   egale@sagarialaw.com
 2 Joe Angelo (State Bar No. 268542)
   jangelo@sagarialaw.com
 3 SAGARIA LAW, P.C.
   3017 Douglas Blvd., Ste. 200
 4 Roseville, California 95661
   Telephone: (408) 279-2288
 5 Facsimile: (408) 279-2299
 6 Attorneys for Plaintiff
   Yvonne San Miguel
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
              EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
10
11
     YVONNE SAN MIGUEL,                                 Case No.: 2:18-cv-00640-MCE-AC
12
                    Plaintiff,
13                                                      ORDER
14          vs.

15 EXPERIAN INFORMATION SOLUTIONS,
   INC.
16            Defendant.
17
18
                                                  ORDER
19
            Pursuant to the stipulation of the Parties, Experian Information Solutions Inc. is dismissed
20
     with prejudice and each party shall bear its own attorneys’ fees and costs. This action shall
21
     proceed on Plaintiff’s remaining claims.
22
            IT IS SO ORDERED.
23
     Dated: March 13, 2019
24
25
26
27
28

                                                       1
                                                [PROPOSED] ORDER
